Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 1 of 12 PageID #: 136




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 XENA AMES,                                    )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )     No. 1:19-cv-04282-JRS-MPB
                                               )
 BARBARA HUTCHINSON,                           )
 DAVID MURTLAND,                               )
 BILLIE PATTON,                                )
 FEDEX,                                        )
                                               )
                           Defendants.         )

                 Order Granting Motion to Dismiss (ECF No. 14)

    Pro se Plaintiff Xena Ames brings claims for race, color, sex, and disability dis-

 crimination and retaliation against FedEx and various FedEx employees, pursuant

 to Title VII of the Civil Rights Act of 1964 and the Americans with Disabilities Act of

 1990. Defendants FedEx, Barbara Hutchinson, David Murtland, and Billie Patton

 (collectively, the “Defendants”) move to dismiss Ames’s Second Amended Complaint

 pursuant to Federal Rules of Civil Procedure 12(b)(1) & (6) and 41(b). The time to

 respond to this motion has passed, and Ames has not filed a response. For the fol-

 lowing reasons, Defendants’ motion to dismiss (ECF No. 14) is granted in part and

 denied in part. Ames’s Motion for Extension of Time to File an Amended Complaint

 (ECF No. 10) is granted.
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 2 of 12 PageID #: 137




                                      Background 1

     Ames’s Second Amended Complaint alleges that Hutchinson, Murtland, and Pat-

 ton (collectively, the “Individual Defendants”), employees of FedEx and members of

 the Masonic Order and the Order of the Eastern Stars, have been attacking Ames

 since she began her employment with FedEx. (2nd Am. Compl., ECF No. 7 at 4.)

 Ames is also a Masonic Order and Eastern Stars member. (Id. at 7.) As best as can

 be discerned from Ames’s Second Amended Complaint, it appears that the Individual

 Defendants investigated Ames’s past and obtained information on her past employ-

 ment, organization affiliation, past relationships, and medical history. (Id. at 4.) The

 Individual Defendants then used this information to harass Ames at work. (Id.) Ru-

 mors about Ames having a sexually transmitted disease began circulating in the

 workplace. (Id.)

     Ames believes that Defendant Tamica Dickerson, who is not a part of this motion

 to dismiss and is not an employee of FedEx, told Hutchinson to have Ames fired. (Id.)

 Ames claims that Hutchinson physically abused her, threatened her, made comments

 about her race, color, hair, and hygiene, told employees Ames had an STD, retaliated

 against Ames, and watched Ames in her home.                (Id. at 9.)    Ames reported

 Hutchinson’s physical harassment to Patton, and Ames believes Patton collaborated

 with Hutchinson to cover up Ames’s injury. (Id. at 11.) Ames also alleges that

 Hutchinson gave her three “write-ups” at work to have Ames fired. (Id. at 11.) The

 first write-up occurred when Ames, presumably while driving a FedEx vehicle, made


 1Consistent with the Rule 12(b)(6) standard, Ames’s non-conclusory allegations are taken as
 true for purposes of Defendants’ motion to dismiss.

                                             2
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 3 of 12 PageID #: 138




 a U-turn in the building. (Id.) Ames told her supervisor that a safety officer told her

 to make this U-turn, but she still received a write-up. (Id. at 12.) The write-up states

 that Ames caused damage to equipment, but Ames alleges that while she was turn-

 ing, another employee hit her cart and caused the damage. (Id.) The second write-

 up Ames received was for driving through a stop sign without honking her horn and

 coming to a complete stop. (Id.) There was no video footage of the incident, so Ames

 appealed the decision to give her a write-up. (Id.) The appeal was not successful.

 (Id.) The third write-up occurred when Ames was not wearing hearing protection.

 (Id.) Ames had her earplugs around her neck at the time because she was listening

 to her training instructor. (Id. at 13.) All three write-ups occurred within a six-month

 period and after Ames filed her claim with the EEOC. (Id.)

                                     Legal Standard

    To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,

 the court takes the complaint’s factual allegations as true and draws all reasonable

 inferences in the plaintiff’s favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

 1039, 1044 (7th Cir. 2019). The Court need not “accept as true a legal conclusion

 couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

    “[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

 out of court under a Rule 12(b)(6) analysis.” Orgone Capital, 912 F.3d at 1044 (quot-

 ing Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995)); Bogie



                                              3
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 4 of 12 PageID #: 139




 v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (quoting Hamilton v. O’Leary, 976

 F.2d 341, 343 (7th Cir. 1992)) (on a motion to dismiss “district courts are free to con-

 sider ‘any facts set forth in the complaint that undermine the plaintiff’s claim’”).

 “When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

 given an opportunity . . . to amend the complaint to correct the problem if possible.”

 Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if the amended

 pleading would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                           Motion for Extension of Time

    On January 22, 2020, Ames filed her Second Amended Complaint (ECF No. 7) and

 a Motion for Extension of Time to File Amended Complaint (ECF No. 10). In her

 motion, Ames asks the Court for twenty extra days to file an amended complaint.

 Because Ames simultaneously filed her Second Amended Complaint with this motion,

 the Court construes her motion as a request for leave to file a second amended com-

 plaint. Defendants did not object to Ames’s motion nor to the filing of her Second

 Amended Complaint, and their motion to dismiss seeks dismissal of the Second

 Amended Complaint. Ames’s motion (ECF No. 10) is therefore granted.

                                      Discussion

    Defendants argue that the Court should dismiss this action because (1) Ames

 failed to serve Defendants within 90 days of filing her original Complaint; (2) Ames

 failed to comply with Federal Rule of Civil Procedure 4 when serving the Defendants;




                                            4
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 5 of 12 PageID #: 140




 (3) Ames failed to state a claim upon which relief can be granted against the individ-

 ual Defendants; and (4) Plaintiff’s claims against FedEx exceed the scope of her

 EEOC charge. The Court addresses each in turn.

    1. Failure to Timely Serve Defendants

    Defendants argue that Ames failed to serve Defendants within 90 days, in viola-

 tion of this Court’s November 6, 2019 Order (ECF No. 4) and Rule 4. Ames’s first

 Complaint was filed on October 21, 2019. Defendants were served on January 23—

 94 days after Ames filed her original Complaint. (ECF No. 12.) Under Rule 41(b), a

 defendant may move to dismiss an action when the plaintiff fails to comply with the

 federal rules of civil procedure or a court order. But a “Rule 41(b) dismissal is a harsh

 sanction appropriate only when there is a clear record of delay or contumacious con-

 duct, or where other less drastic sanctions have proved unavailing.” Collier v. SP

 Plus Corp., 889 F.3d 894, 897 (7th Cir. 2018) (citing Kasalo v. Harris & Harris, 656

 F.3d 557, 561 (7th Cir. 2011)). Generally, a finding of a willful violation is required

 to dismiss a case under Rule 41(b). Id. (citing Bolt v. Loy, 227 F.3d 854, 856 (7th Cir.

 2000)).

    There is no evidence that Ames willfully violated Rule 4 or this Court’s order.

 Serving Defendants four days late is hardly the type of “contumacious conduct” that

 has prompted courts to dismiss actions against noncompliant plaintiffs. See, e.g.,

 Martinez v. City of Chicago, 499 F.3d 721, 727 (7th Cir. 2007) (dismissing a plaintiff’s

 complaint because counsel failed to attend three status hearings, filed pleadings after

 court-ordered deadlines, and failed to turn over discovery materials); Harrington v.



                                            5
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 6 of 12 PageID #: 141




 City of Chicago, 433 F.3d 542, 550 (7th Cir. 2006) (dismissing plaintiff’s complaint for

 failure to appear for court dates, disclose material documents, and respond to written

 discovery); Roland v. Salem Contract Carriers, Inc., 811 F.2d 1175, 1180 (7th Cir.

 1987) (dismissing plaintiff’s complaint for failure to respond to requests for produc-

 tion and interrogatories). The Court declines to dismiss Ames’s complaint for a minor

 technical violation of Rule 4.

    2. Failure to Properly Serve the Defendants

    Defendants next argue that Ames failed to comply with Rule 4 because in attempt-

 ing to serve Defendants, she did not request or obtain return receipts showing proof

 of service. Rule 4(e)(1) allows for service of process on individuals by: “following state

 law for serving a summons in an action brought in courts of general jurisdiction in

 the state where the district court is located or where service is made[.]” Corporations

 may also be served in accordance with Rule 4(e)(1). See Fed. R. Civ. Pr. 4(h)(1). In-

 diana Rule of Trial Procedure 4.1(A)(1) permits service by “sending a copy of the sum-

 mons and complaint by registered or certified mail or other public means by which a

 written acknowledgment of receipt may be requested and obtained to his residence,

 place of business or employment with return receipt requested and returned showing

 receipt of the letter[.]” Ames filed a Return of Service (ECF No. 12) that shows copies

 of the summons and complaint were scheduled to be delivered via FedEx Priority

 Overnight Shipping to the Defendants on January 23, 2020, but does not show that

 delivery was actually made. Further, it does not appear that Ames requested a return

 receipt for the packages.



                                             6
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 7 of 12 PageID #: 142




    However, Indiana Trial Rule 4.15(F) cures defects in summons or service thereof

 “when either is reasonably calculated to inform the person to be served that an action

 has been instituted against him, the name of the court, and the time within which he

 is required to respond.” Trial Rule 4.15(F) “only cures technical defects in the service

 of process, not the total failure to serve process.” LaPalme v. Romero, 621 N.E.2d

 1102, 1106 (Ind. 1993); see also Homer v. Jones-Bey, 415 F.3d 748, 757 (7th Cir. 2005).

 Actual notice alone will not cure defective service, but “it may be considered in deter-

 mining whether the notice was reasonably calculated to inform the party of the ac-

 tion.” Northwestern Nat. Ins. Co. v. Mapps, 717 N.E.2d 947, 955 (Ind. Ct. App. 1999).

    Although not requesting a return receipt may at first appear to be a technical

 defect, inherent in the way Indiana law defines “service” is the ability to provide proof

 in court that service has been made. Homer, 415 F.3d at 755-56 (citing Hendricks

 County Bank and Trust Co. v. Guthrie Bldg. Materials, Inc., 663 N.E.2d 1180, 1185

 (Ind. Ct. App. 1996); Leons v. Bloemker, 649 N.E.2d 1041, 1043 (Ind. Ct. App.

 1995); Bayes v. Isenberg, 429 N.E.2d 654, 659 (Ind. Ct. App. 1981)). The Indiana Su-

 preme Court defines “service of notice” as “personal service of the individual in such

 a way that the party who makes service may be in a position to make due proof thereof

 to the court.” Hendricks, 663 N.E.2d at 1185 (quoting Lock Joint Tube Co. v. Citizens

 Trust and Sav. Bank of South Bend, 218 Ind. 162, 170, 31 N.E.2d 989, 993 (1941)

 (emphasis added)). “Service of notice upon a person or entity imposes legal obliga-

 tions and consequences that make the manner and proof of such notice of utmost

 importance.” Id. Accordingly, Indiana law places the risk of errant mail service on



                                            7
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 8 of 12 PageID #: 143




 the plaintiff, who chooses that method of service and is in the best position to estab-

 lish whether it was proper. Homer, 415 F.3d at 755–56 (citing Roberts v. Watson, 359

 N.E.2d 615, 619–20 (Ind. Ct. App. 1977)).

    For example, in Robinson v. Turner, 886 F. Supp. 1451 (S.D. Ind. 1995), a prisoner

 plaintiff attempted to serve several correctional officers by sending the summons to

 the prison via certified mail. Id. at 1453. The prison’s mail room clerk signed and

 returned some, but not all, of the certified mail receipts. Id. The court found that the

 burden was on the plaintiff to re-serve the defendants who had not returned the

 signed return receipts, as there was no proof that they had actually been served. Id.

 at 1454. See also Hendricks, 663 N.E.2d at 1185 (rejecting service by fax because

 plaintiff could not demonstrate that notice was in fact delivered to someone author-

 ized to accept it).

    Similarly, Ames’ attempted service lacks adequate proof or a sufficient return.

 Ames failed to serve Defendants pursuant to T.R. 4.1(A)(1) by sending the summons

 and complaint via FedEx without requesting and obtaining return receipts. Such

 complete non-adherence cannot be cured by T.R. 4.15(F), especially in light of the

 importance Indiana law attaches to the existence of a return of service. Therefore,

 Plaintiff is given an additional ninety (90) days to properly serve FedEx. See Fed. R.

 Civ. Pr. 4(m) (“If a defendant is not served within 90 days after the complaint is filed,

 the court . . . must dismiss the action without prejudice against that defendant or

 order that service be made within a specified time[.]”); Cardenas v. City of Chi., 646

 F.3d 1001, 1005 (7th Cir. 2011).



                                             8
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 9 of 12 PageID #: 144




    FedEx has also correctly pointed out that in serving FedEx, Ames addressed the

 summons to an individual to whom service was not allowed. Service upon a corpora-

 tion must be made to an officer, a managing or general agent, or any other agent

 authorized by appointment or law to receive service of process. Fed. R. Civ. Pr.

 4(h)(1); T.R. 4.6(A)(1). FedEx stated, in its brief, that its registered agent authorized

 to accept service of process is: “C T Corporation System.” When serving FedEx, Ames

 must address the summons to C T Corporation System.

    3. Failure to State a Claim Against Individual Defendants

    Defendants assert that Title VII and the ADA do not provide for individual liabil-

 ity, and that Ames’s claims against Hutchinson, Murtland, and Patton must be dis-

 missed. The Seventh Circuit has long held that employees, in their individual capac-

 ities, do not fall within the ADA’s or Title VII’s definition of “employer.” See U.S.

 E.E.O.C. v. AIC Sec. Investigations, Ltd., 55 F.3d 1276, 1282 (7th Cir. 1995) (narrowly

 construing the ADA’s definition of “employer” to exclude individual employees); Wil-

 liams v. Banning, 72 F.3d 552, 554-55 (7th Cir. 1995) (adopting AIC’s reasoning and

 holding that Title VII’s definition of “employer” similarly does not include individual

 employees). Ames sues Hutchinson, Murtland, and Patton in their individual capac-

 ities for harassment, retaliation, and discrimination in the workplace. While FedEx

 may ultimately be liable for such actions, Ames cannot pursue Title VII and ADA

 claims against the Individual Defendants.        Accordingly, Ames’s claims against

 Hutchinson, Murtland, and Patton are dismissed.




                                            9
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 10 of 12 PageID #: 145




     4. Claims Exceeding Scope of EEOC Charge

     Lastly, FedEx argues that because Ames’s EEOC Charge of Discrimination only

  alleges discrimination based on race and retaliation, (EEOC Charge, ECF No. 1-5),

  her claims for sex and disability discrimination should be dismissed. In the EEOC

  Charge, Ames checked the boxes for discrimination based on “race” and “retaliation”

  and alleged that she was retaliated against for filing an internal complaint of dis-

  crimination against Hutchinson. Ames explained that Hutchinson told a co-worker:

  “I do not like my boyfriend dating an African American woman such as Ames.” A few

  days after Ames filed a complaint based on this incident she was written up by Pat-

  ton, a close friend of Hutchinson, for running stop signs on company property.

     In her Second Amended Complaint, Ames alleges she was also discriminated

  against because of her gender and disability. Ames does not provide the basis for

  which she believes she was discriminated against on account of her sex. As for her

  disability, Ames alleges that the Individual Defendants obtained her medical records

  and used that information to “abuse [her] mentally and physically due to [her] disa-

  bility.” (2nd Am. Compl., ECF No. 7 at 5.)

     Generally, a plaintiff cannot bring claims under Title VII that were not originally

  included in the charges made to the EEOC, except for claims that are “like or reason-

  ably related to the EEOC charge and can be reasonably expected to grow out of an

  EEOC investigation of the charges.” Sitar v. Indiana Dep’t of Transp., 344 F.3d 720,

  726 (7th Cir. 2003). “The charge and the complaint may be reasonably related if, ‘at

  a minimum,’ they ‘describe the same circumstances and participants.’” Cervantes v.



                                           10
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 11 of 12 PageID #: 146




  Ardagh Grp., 914 F.3d 560, 565 (7th Cir. 2019) (quoting Conner v. Ill. Dep’t of Natural

  Res., 413 F.3d 675, 680 (7th Cir. 2005)).

     Ames does not provide the Court with a sufficient factual basis to determine if her

  sex and disability discrimination claims are “reasonably related” to her race and re-

  taliation claims. Therefore, Ames’s sex and disability discrimination claims are dis-

  missed without prejudice to filing an amended complaint. In amending her com-

  plaint, Ames must set forth the specific conduct, time frame, and participants of the

  alleged sex and disability discrimination.

                                       Conclusion

     For the reasons stated above, Defendants Motion to Dismiss (ECF No. 14) is

  granted in part and denied in part. Ames’s claims against Hutchinson, Murtland,

  and Patton are dismissed with prejudice. Ames’s sex and age discrimination

  claims against FedEx are dismissed without prejudice to filing an amended com-

  plaint. Ames shall have thirty (30) days from the date of this order to file her third

  amended complaint.

     Ames shall also have ninety (90) days to properly serve FedEx pursuant to Rule

  4(m). Failure to do so will result in the dismissal of her entire action without further

  notice.

     Ames’s Motion for Extension of Time to File Amendment Complaint (ECF No. 10)

  is granted.


     SO ORDERED.




                                              11
Case 1:19-cv-04282-JRS-MPB Document 20 Filed 04/21/20 Page 12 of 12 PageID #: 147




        Date: 4/21/2020




  Distribution:

  XENA AMES
  10090 Eagle Eve Way
  Indianapolis, IN 46234

  Distribution via CM/ECF to all registered counsel.




                                          12
